DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation recited in independent claim 1, line 4 “the circuit interrupter being connected between an electrical supply side and a load side”; the limitation recited in independent claim 1, lines 6-7 “the controller being connected to a first semiconductor switch for energizing a solenoid to trip a circuit breaker on detection of the breaker fault condition” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of N U.S. Patent No. (US 11,196,242 B1) in view of Bax (US 2008/0304190 A1).
N teaches a circuit interrupter (100 – Fig. 1) for interrupting an electric current in an electrical line (Abstract, lines 1-2) connecting an electrical supply to a load on detection of a breaker fault condition by the circuit interrupter (col. 1, lines 8-11),
the circuit interrupter (100 – Fig. 1) being connected between an electrical supply side and a load side (col. 1, lines 8-11),
the circuit interrupter (100 – Fig. 1) having an electronic circuit (102 – Fig. 1) for detecting the breaker fault condition (claim 1, lines 3-4, claim 3, lines 1-5),
the electronic circuit (102 – Fig. 1) being connected to a first semiconductor switch (114 – Fig. 1) for energizing a solenoid to trip (104 – Fig. 1) a circuit breaker (118 – Fig. 1) on detection of the breaker fault condition (claim 1, lines 3-13),
wherein a winding (106, 108 – Fig. 1) of the solenoid (104 – Fig. 1) is energized to trip the circuit breaker (118 – Fig. 1),
wherein the solenoid (104 – Fig. 1) is configured with a center tap (2 – Fig. 1) in the winding, such that there are two parts (106 and 108 – Fig. 1) in the winding separated by the center tap (2 – Fig. 1), and
wherein, on detection of an open condition in a part of the winding (106, 108 – Fig. 1), the electronic circuit (102 – Fig. 1) is configured to provide a trip signal to the circuit breaker (118 – Fig. 1) using the other part of the winding (claim 1, lines 10-13).
N does not expressly teach that the electronic circuit is a controller.
However, Bax teaches a circuit interrupter (10 – Fig. 1) ([0034] lines 6-10) comprising a logic controller (50 – Fig. 1) ([0058] lines 1-4 “It should be appreciated that while the logic controller has been disclosed as being implemented as an electronic circuit, the logic controller may also be implemented as a microprocessor-based logic controller”).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the circuit interrupter of N, to have a controller, as taught by Bax, since an electronic circuit, a logic controller, and a microprocessor-based logic controller are known equivalents devices for their use in the art and the selection of any of these known equivalent devices would be within the level of ordinary skill in the art.

Allowable Subject Matter
Claim(s) 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Li (US 2021/0111554 A1) teaches leakage current detection and protection device, and power connector and electrical appliance employing the same. The device includes: a leakage current detection module which detects a leakage current on the power lines to generate a leakage fault signal; a self-test module which periodically generates a simulated leakage current and outputs a self-test fault signal when the leakage current detection module is faulty; a trip module, including a switch coupled between the input and output ends of the power lines, and a first trip coil which drives the switch; a drive module which drives the trip module to disconnect the electrical connection between the input and output ends in response to the leakage fault signal and/or the self-test fault signal; the trip module 4 includes a reset switch RESET (e.g. a mechanical switch) and a first solenoid (trip coil) SOL1; and a trip function detection module which generates a trip coil fault signal in response to detecting an open circuit in the first trip coil to disconnect the electrical connection; the trip function detection module 5a includes a second solenoid (trip coil) SOL2 and at least one transistor coupled in series with the second solenoid SOL2. When the first solenoid SOL1 is faulty (i.e., forming an open circuit), the second solenoid SOL2 operates, so as to disconnect the electrical connection between the input end and the output end. In other words, when the first solenoid SOL1 is not functioning properly, the second solenoid SOL2 can still function. 
Rajpathak (US 2020/0285780 A1) teaches electronic circuits such as controllers, field programmable gate arrays, processors, and memory (both volatile and nonvolatile) comprising processor-executable instructions are examples of logic. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836